DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This office action is written in response to applicant’s reply dated April 20, 2022. Claims 1-12 and 28-43 are pending in the instant application. Claims 13-27 have been canceled. Claims 11-12, 28-39 and 42-43 are withdrawn for being directed to non-elected inventions. Claims 1-10 and 40-41 are being examined. 

Election/Restrictions
Applicant's election with traverse of Group 1: claims 1-10 and 40-41, and species election of claim 35, method of manufacturing a biochemical product in the reply filed on April 20. 2022 is acknowledged. The traversal is on the grounds that the claims are inventive and do not lack unity, and emphasizes through italics that the claims are directed towards “a magnetic macroporous polymeric hybrid scaffold, comprising “a cross-linked water-insoluble polymer …” (See Remarks, p. 7). 
This is not found persuasive because as discussed in the rejection below, the common technical feature of “a magnetic macroporous polymeric hybrid scaffold, comprising a cross-linked water-insoluble polymer and an approximately uniform distribution of embedded magnetic microparticles (MMP), wherein said polymer comprises polyvinyl alcohol (PVA); wherein said MMPs are about 50-500nm in size; wherein said scaffold comprises pores of about 1 to about 50 µm in size; wherein said scaffold comprises about 20% to 95% w/w MMP; wherein said scaffold comprises an effective surface area for incorporating bionanocatalysts (BNC) that is about total 1-15m2/g; wherein the total effective surface area for incorporating the enzymes is about 50 to 200 m2/g; wherein said scaffold has a bulk density of between about 0.01 and about 10 g/ml; and wherein said scaffold has a mass magnetic susceptibility of about 1.0x10-3 to about 1x10-4 m3/kg” is not a special technical feature that defines a contribution over the prior art of Corgie et al. (WO2014055853A1, published on April 10, 2014) in view of Hu et al. (US 2003/0138490A1, published on July 24, 2003), Gottschall et al. (US 2014/0046023A1, published on February 13, 2014) and Wu et al. (CN104624166A, published on May 20, 2015) for the reasons discussed below. Thus, the claimed inventions lack unity of invention a posteriori. 

The requirement is still deemed proper and is therefore made FINAL. 
Claims 11-12, 28-39 and 42-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 20, 2022.

Priority
	This application is a 371 of PCT/US17/26086 filed on April 5, 2017, which claims priority to U.S. provisional application 62/323,663 filed on April 16, 2016. 

Information Disclosure Statement
	The information disclosure statements filed on February 20, 2019; February 20, 2019; February 20, 2019; February 20, 2019; June 6, 2019; December 5, 2019; February 14, 2020; April 24, 2020; July 27, 2020; August 11, 2020; November 10, 2020; June 16, 2021; November 23, 2021; November 23, 2021; May 4, 2022; August 4, 2022; and August 4, 2022 all comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. All references were considered. 

Claim Objections
Claim 1 is objected to because of the following informalities: a misplaced period in line 9. Claim 1 recites the limitation “wherein said scaffold has a bulk density of between about 0.01 and about 10 g/ml.;”, which has an extra period after “ml”. Appropriate correction is required.
Claim 3 is objected to because of the following informalities: a misplaced period in line 9. Claim 3 recites the limitation “polyglycolic acid.”, which has a period rather than a comma after “acid”. Appropriate correction is required. 
Claim 40 is objected to because of the following informalities: a misplaced period in line 9. Claim 40 recites the limitation “wherein said scaffold has a bulk density of between about 0.01 and about 10 g/ml.;”, which has an extra period after “ml”.  Appropriate correction is required. 
Claim 41 is objected to because of the following informalities: a misplaced period in line 9. Claim 41 recites the limitation “polyglycolic acid.”, which has a period rather than a comma after “acid”.  Appropriate correction is required. 

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1-10 and 40-41 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites “wherein the total effective surface area for incorporating the enzymes is about 50 to 200 m2/g;” in line 8. There is insufficient antecedent basis for “the enzymes” in the claim. 
Claim 9 recites “wherein said scaffold is formed in a shape suited for a particular biocatalytic process”. The claim does not specify what the biocatalytic process is, and appears to be claiming the shape of the scaffold in terms of a biocatalytic process that is undefined. Thus, it is unclear what shapes are encompassed by the claim, making it unclear where the metes and bounds are of the claimed invention. Therefore, this claim is indefinite.  
Claim 40 recites “wherein the total effective surface area for incorporating the enzymes is about 50 to 200 m2/g;” in line 7. There is insufficient antecedent basis for “the enzymes” in the claim. 
Those claims identified in the statement of rejection but not explicitly referenced in the rejection are also rejected for depending from a rejected claim but failing to remedy the indefiniteness therein. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 8-10, 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Corgie et al. (WO2014055853A1, published on April 10, 2014) in view of Hu et al. (US 2003/0138490A1, published on July 24, 2003), Gottschall et al. (US 2014/0046023A1, published on February 13, 2014) and Wu et al. (CN104624166A, published on May 20, 2015). As the original Wu publication is in Chinese, an English translation is relied upon for support. 
	Regarding claims 1 and 40, Corgie teaches a hierarchical catalyst composition comprising a continuous or particulate macroporous scaffold in which is incorporated mesoporous aggregates of magnetic nanoparticles, wherein an enzyme is embedded in mesopores of the mesoporous aggregates of magnetic nanoparticles (relevant to magnetic macroporous scaffold) (abstract). Corgie teaches that the continuous macroporous scaffold (or precursor thereof) has a polymeric composition (relevant to macroporous polymeric hybrid scaffold) (description, paragraph 0046). Corgie teaches that the polymeric macroporous scaffold does not dissolve or degrade in water or other medium in which the hierarchical catalyst is intended to be used (relevant to water-insoluble polymer) (description, paragraph 0046). 
Corgie teaches that polymeric composition can be a synthetic organic polymer including polyvinyl alcohol (relevant to claim 1 - wherein said polymer comprises polyvinyl alcohol) (description, paragraph 0046). 
Corgie teaches that the magnetic nanoparticle or BNC has a size in the nanoscale, i.e., generally no more than 500 nm, teaching that in different embodiments, the magnetic nanoparticles have a size of 50nm up to 500nm, which encompasses the claimed range of about 50-500 nm (relevant to wherein said MMPs are about 50-500nm in size) (description, paragraph 0034). 
Corgie teaches that the macroporous scaffold contains macropores having a range of sizes, including 1 micron and 50 µm in size (relevant to scaffold comprises pores of about 1 to about 50 µm in size) (description, paragraph 0042).  
	Corgie teaches that the magnetic nanoparticles or aggregates thereof can have a specific surface area of 50 up to 200 m2/g (relevant to wherein the total effective surface area for incorporating the enzymes is about 50 – 200 m2/g) (description, paragraph 0052). 
Corgie does not teach that the water-insoluble polymer is cross-linked; wherein said scaffold comprises about 20% to 95% w/w MMP;  wherein scaffold comprises an effective surface area that is about total 1-15 m2/g; wherein said scaffold has a bulk density of between about 0.01 and about 10 g/ml, and wherein said scaffold has a mass magnetic susceptibility of about 1.0x10-3 to about 1x10-4 m3/kg. 
Hu teaches synthesis and uses of polymer gel nanoparticle networks (title). Hu teaches reacting said network of nanoparticles with at least a first cross-linking agent under conditions effective to substantially crosslink the network of nanoparticles to produce the desired nanostructured polymeric gel (description, paragraph 0029). Hu discloses that the polymeric gel nanoparticles may be comprised of HPC, NIPA, PVA, PPO, PEO, PPO copolymer or PEO copolymer nanoparticles (relative to wherein said polymer comprises polyvinyl alcohol (PVA)) (description, paragraph 0030). Hu further discloses that the disclosed nanoparticle matrix and structured nanoparticle networks disclosed herein … may be formulated such that the networks and nanoparticle formulations will contain at least about 0.1% of the active compound entrapped or contained within the particles or the particle matrix, although the percentage of the active ingredient(s) may, of course, be varied and may conveniently be between about 0.5% or 2% and up to and including about 70% or 80% or more of the weight or volume of the total nanoparticulate matrix formulation (relevant to wherein said scaffold comprises about 20% to 95% w/w MMP) (description, paragraph 0107). 
 Gottschall teaches specific sorbent for binding proteins and peptides, and separation method using the same (title). Gottschall teaches various analytical and preparative biochemical as well as medical applications in which the sorbent and/or the method can be beneficially employed (description, paragraph 0042). Gottschall teaches a solid support material or at least the carrier is a porous material having a pore size of from 10nm to 400nm, or a specific surface area of from 1m2/g to 1,000 m2/g, or a porosity of from 30% to 80% by volume (description, paragraph 0076). Gottschall teaches that the sorbent can be used for the immobilization of at least one protein or peptide onto the sorbent, which may be a potential advantage in application such as the preparation of filterable reagents or catalysts, the surface-bound culture of cells, in drug delivery devices, or in drug discovery screenings (relevant to scaffold comprises an effective surface area for incorporating bionanocatalysts (BNC) that is about total 1-15 m2/g) (description, paragraph 0375). Gottschall further teaches that the sorbent according to the invention comprises a solid support material, the surface of which comprises first residues comprising a binuclear heteroaromatic structure comprising besides carbon atoms at least one of the heteroatoms N, O, S, and second residues comprising a mononuclear heteroaromatic structure comprising besides carbon atoms at least one of the heteroatoms N, O, S (description, paragraph 0043). Gottschall teaches that the total density of residues amounts to from 0.1 mol/dm3 to 1.0 mol/dm3, preferably at least about 0.3 mol/dm3 (relevant to scaffold has a bulk density of between about 0.01 and about 10 g/mL) (description, paragraph 0063). Assuming the residues are made of benzopyrrole, which has a molecular mass of 117.15 g/mol, the resulting bulk density would be 11.715 – 117.15 g/dm3, which is 0.0117 – 0.117 g/mL. 
Wu teaches magnetic carbon-based composite environmental materials and preparation method and application thereof (title). Wu teaches that nanomaterials have high specific surface area and excellent adsorption performance, and have great application prospects in environmental remediation, catalysis, and adsorption (p.1, 2nd paragraph from the bottom). Wu teaches that the magnetic carbon-based composite environmental material of the invention is compounded by rice straw/goethite/attapulgite clay to realize carbide-magnetization-oxide nanocomposite, which improves the strength of the material and the magnetization enables the material to be electromagnetically adsorbed (p.2, 4th paragraph from the bottom). Wu teaches that the magnetic carbon-based composite environmental material of the invention has a flexural strength of 12 MPa, a mass magnetic susceptibility of 11.6 x 10-4 m3/kg, and an apparent porosity of 63.9% (relevant to wherein said scaffold has a mass magnetic susceptibility of about 1.0 x 10-3 to about 1 x 10-4 m3/kg) (p.3, 2nd paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of a PVA polymer, MMPs of 50-500nm in size, scaffold pore sizes of 1 to 50µm, and the total effective surface area of 50 to 200 m2/g as taught individually by Corgie into a single embodiment, because it would have amounted to combining known features together in a predictable way to result in a magnetic macroporous polymeric hybrid scaffold. One of ordinary skill would reasonably expect that combining these known prior art elements together into a single embodiment would predictably result in a magnetic macroporous polymeric hybrid scaffold having comprising the selected individual elements. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic macroporous polymeric hybrid scaffold taught by Corgie to comprise a cross-linked water insoluble polymer comprising polyvinyl alcohol and comprising 20% to 80% w/w of magnetic nanoparticles as taught by Hu, because Hu teaches a nanostructured polymeric gel having nanoparticle matrix structures with embedded cross-linked active ingredients. Corgie and Hu teach polymeric hybrid scaffolds, and the use of PVA as a polymer. One of ordinary skill in the art would reasonably expect that cross-linking the desired weight percent of magnetic nanoparticles using the cross-linking techniques of Hu would predictably result in the magnetic macroporous polymeric hybrid scaffold. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic macroporous polymeric hybrid scaffold taught by Corgie by selecting an effective surface area for incorporating catalysts between 1 and 1000 m2/g and a bulk density of 0.01 to 0.1 g/mL as taught by Gottschall, because Gottschall teaches surface immobilization of catalytic molecules on sorbent structures with a small pore size and 30-80% porosity is beneficial for the preparation of catalysts. One of ordinary skill in the art would reasonably expect that combining the surface area, porosity, and bulk density taught by Gottschall with the scaffold taught by Corgie would predictably result in a magnetic macroporous polymeric hybrid scaffold suitable for incorporating bionanocatalysts, because these features were known in the art at the time of invention. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic macroporous polymeric hybrid scaffold taught by Corgie to optimize the magnetic susceptibility to 11.6 x 10-4 m3/kg as taught by Wu. Both Corgie and Wu teach magnetic-based composite materials having embedded magnetic components, and teach that these materials could have applications in catalysis. One of ordinary skill in the art would reasonably expect that optimizing the magnetic nanoparticle content would predictably result in the desired mass magnetic susceptibility of 11.6 x 10-4 m3/kg, because this value was known in the art at the time of invention. 
Regarding claims 3 and 41, Corgie discloses the polymeric composition can be any of the solid organic, inorganic, or hybrid organic-inorganic polymer compositions known in the art, and may be synthetic or a biopolymer that acts as a binder (description, paragraph 0046). Corgie teaches synthetic organic polymers including the vinyl addition polymers (e.g., polyethylene, polypropylene, polystyrene, polyacrylic acid or polyacrylate salt, polymethacrylic acid or polymethacrylate salt, poly(methyl-methacrylate), polyvinyl acetate, polyvinyl alcohol, and the like), fluoropolymers (e.g., polyvinylfluoride, polyvinylidenefluoride, polytetrafluoroethylene, and the like), the epoxides (e.g., phenolic resins, resorcinol – formaldehyde resins), the polyamides, the polyurethanes, the polyesters, the polyimides, the polybenzimidazoles, and copolymers thereof, or biopolymers including polysaccharides (e.g., cellulose, hemicellulose, xylan, chitosan, inulin, dextran, agarose, and alginic acid) (description, paragraph 0046). 
Regarding claim 8, Corgie teaches that hierarchical hybrid catalysts can be assembled by the process shown in FIG. 9, which shows an aggregated structure comprising MNP and MMP into a 1000nm structure (description, paragraph 0112, and FIG. 9). 
Corgie does not teach explicitly teach wherein said scaffold is formed in the shape of a monolith. 
Gottschall further discloses solid support materials are the so-called monolithic chromatography media which are cast as a single macroscopic entity of the desired (usually rod-like) shape as opposed to classical compressible column packings made of loose microscopic particles (description, paragraph 0213). Gottschall further teaches monolithic columns can consist of silica or polymeric materials, such as, for example, polymethacrylates, and their microstructure can contain fibrous capillaries or sintered particle agglomerates (description, paragraph 0213). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the magnetic macroporous polymeric hybrid scaffold taught by Corgie into a monolith as taught by Gottschall to obtain a single macroscopic entity of the desired shape, because Gottschall teaches that monolith structures can be formed of sintered particle agglomerates, and Corgie teaches aggregated particles forming a second hierarchical structure. 
Regarding claim 9, Corgie further teaches the magnetic nanoparticles may have a core portion composed of elemental iron, cobalt, or nickel and a surface portion composed of a passivating layer, such as a metal oxide or a noble metal coating, such as a layer of gold, platinum, palladium, or silver (description, paragraph 0038). Corgie teaches that the passivating layer can have any suitable thickness, or a thickness in a range bounded by any two values between 0.1nm and 10nm (description, paragraph 0038). Corgie teaches that in particular embodiments, the above mesoporous aggregates of magnetic nanoparticles (BNCs) are incorporated into a continuous macroporous scaffold to form a hierarchical catalyst assembly with first and second levels of assembly (relevant to wherein said scaffold is formed in a shape suited for a particular biocatalytic process) (description, paragraph 0040). 
Regarding claim 10, Corgie does not teach wherein said scaffold is in the form of a powder, wherein said powder comprises particles of about 150 to 1000 µm in size. 
Gottschall teaches that the solid support material is a particulate material having a particle size of from 5 µm to 500 µm (description, paragraph 0077). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic macroporous polymeric hybrid scaffold of Corgie to provide the scaffold in the form of a powder as taught by Gottschall, because one of ordinary skill would have found it beneficial to provide a porous carrier material with known surface area. One of ordinary skill would reasonably expect that material surface area could be calculated based on particle size, which would predictably result in being able to determine available surface area of the scaffold for binding. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Corgie et al. (WO2014055853A1, published on April 10, 2014) in view of Hu et al. (US 2003/0138490A1, published on July 24, 2003), Gottschall et al. (US 2014/0046023A1, published on February 13, 2014) and Wu et al. (CN104624166A, published on May 20, 2015) as applied to claims 1, 3, 8-10 and 40-41 above, and further in view of Bhattacharjee et al. (“Nanofibrous Nonmulberry Silk/PVA Scaffold for Osteoinduction and Osseointegration”, Biopolymers, 2015, Vol. 103, No. 5, pp. 271-284, published online 22 November 2014).
Regarding claim 2, Corgie, Hu, Gottschall and Wu do not teach wherein the contact angle for said scaffold with water is about 0-90 degrees. 
However, Bhattacharjee teaches poly-vinyl alcohol and nonmulberry tasar silk fibroin of Antheraea mylitta blended to fabricate nanofibrous scaffolds for bone regeneration (abstract). Bhattacharjee teaches that the contact angle of PVA alone was 68.77° for advancing contact angle, 79.42° for receding contact angle, and 74.1 + 1.25° for mean contact angle (p.274, Table II – Contact Angle and Tensile Properties of Nanofibrous Matrices). Bhattacharjee further teaches that the contact angle of PVA decreased with increasing fibroin content, indicating increased hydrophilicity of the SF/PVA nanofibrous matrices with increased SF concentration (p. 274, 1st column – Dynamic Contact Angle, and Table II). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have created a magnetic macroporous polymeric hybrid scaffold comprising a contact angle for said scaffold with water that is about 0-90 degrees, because Bhattacharjee teaches that PVA alone has a mean contact angle of 74.1 + 1.25°, and one of ordinary skill in the art would reasonably expect that modifying a scaffold comprising PVA would predictably result in a hydrophilic contact angle between 0-90°, because the contact angle of materials comprising PVA was well-known in the art at the time of invention. 

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Corgie et al. (WO2014055853A1, published on April 10, 2014) in view of Hu et al. (US 2003/0138490A1, published on July 24, 2003), Gottschall et al. (US 2014/0046023A1, published on February 13, 2014) and Wu et al. (CN104624166A, published on May 20, 2015), as applied to claims 1, 3, 8-10 and 40-42 above, and further in view of Melbouci (US 2007/0135312 A1, published on June 14, 2007). 
Regarding claims 4-7, Corgie, Hu, Gottschall and Wu do not teach wherein the scaffold comprises PVA and CMC (claim 4); the scaffold comprises PVA and alginate (claim 5); the scaffold comprises PVA and HEC (claim 6); or the scaffold comprises PVA and EHEC (claim 7). 
However, Melbouci teaches solvent free fluidized polymer suspensions of cellulosic derivatives and/or polyvinyl alcohol (PVA) for use in oil field applications such completion fluids, drilling fluids and oil well cement slurries (description, paragraph 0002). Melbouci teaches that the cellulose ether can be hydroxyethyl cellulose (HEC) (relevant to claim 6), methyl cellulose (MC), hydroxypropyl cellulose (HPC) ethyl hydroxyethyl cellulose (EHEC) (relevant to claim 7) (description, paragraph 0013). Melbouci further teaches that the composition can be stabilized with a minor amount of low molecular weight CMC (relevant to claim 4), xanthan gum, and/or sodium alginate (relevant to claim 5) (description, paragraph 0015). Melbouci teaches that in addition to water soluble polysaccharides, synthetic polymers such as polyvinyl alcohol (PVA) could also be suspended in such a fluid polymer suspension (description, paragraph 0018). Melbouci teaches that the cellulose ether compounds are listed as PLONAR (Pose Little Or No Risk) substances (description, paragraphs 0009, 0015).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic macroporous polymeric hybrid scaffold taught by Corgie to create a scaffold comprising PVA and CMC, PVA and sodium alginate, PVA and HEC, or PVA and EHEC in order to arrive at the claimed invention. One of ordinary skill in the art would reasonably expect that creating a polymeric scaffold comprising PVA and any of CMC, sodium alginate, HEC or EHEC would predictably result in a stable flowable fluidized polymer suspension that could be cross-linked into a macroporous polymeric scaffold, because each of these PVA blends were known in the art at the time of invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 40-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,765,324 in view of Corgie et al. (WO2014055853A1, published on April 10, 2014), Hu et al. (US 2003/0138490A1, published on July 24, 2003), Gottschall et al. (US 2014/0046023A1, published on February 13, 2014) and Wu et al. (CN104624166A, published on May 20, 2015). As the original Wu publication is in Chinese, an English translation is relied upon for support. 
Although the claims at issue are not identical, they are not patentably distinct from each other. The instant claims are directed to a magnetic macroporous polymeric hybrid scaffold, comprising a cross-linked water-insoluble polymer and an approximately uniform distribution of embedded magnetic microparticles (MMP); wherein said polymer comprises polyvinyl alcohol (PVA); wherein said MMPs are about 50-500 nm in size; wherein said scaffold comprises pores of about 1 to about 50 µm in size; wherein said scaffold comprises about 20% to 95% w/w MMP; wherein said scaffold comprises an effective surface area for incorporating bionanocatalysts (BNC) that is about total 1-15m2/g; wherein the total effective surface area for incorporating the enzymes is about 50 to 200 m2/g; wherein said scaffold has a bulk density of between about 0.01 and about 10g/ml; and wherein said scaffold has a mass magnetic susceptibility of about 1.0x10-3 to about 1x10-4 m3/kg. 
Claim 1 of ‘324 is directed to a hierarchical catalyst composition comprising a continuous magnetic macroporous scaffold in which is incorporated self-assembled mesoporous aggregates of magnetic nanoparticles (relevant to a magnetic macroporous scaffold comprising embedded magnetic microparticles (MMP)). Claim 10 of ‘324 claims the continuous magnetic macroporous scaffold has a polymeric composition (relevant to magnetic macroporous polymeric hybrid scaffold). Claim 14 of ‘324 claims the polymeric composition comprises a synthetic polymer. Claim 15 of ‘324 claims the synthetic polymer includes polyvinyl alcohol (relevant to wherein said polymer comprises polyvinyl alcohol (PVA)). Claim 11 of ‘324 claims that the magnetic macroporous scaffold has macropores having a pore size of at least about 50nm to about 100 µm (relevant to wherein said scaffold comprises pores of about 1 to about 50 µm in size). 
Patent ‘324 does not teach an approximately uniform distribution of embedded magnetic microparticles (MMP); wherein said MMPs are about 50-500 nm in size; wherein said scaffold comprises about 20% to 95% w/w MMP; wherein said scaffold comprises an effective surface area for incorporating bionanocatalysts (BNC) that is about total 1-15m2/g; wherein the total effective surface area for incorporating the enzymes is about 50 to 200 m2/g; wherein said scaffold has a bulk density of between about 0.01 and about 10g/ml; and wherein said scaffold has a mass magnetic susceptibility of about 1.0x10-3 to about 1x10-4 m3/kg. 
However, as discussed above, Corgie teaches that the magnetic nanoparticle or BNC has a size in the nanoscale, i.e., generally no more than 500 nm, teaching that in different embodiments, the magnetic nanoparticles have a size of 50nm up to 500nm, which encompasses the claimed range of about 50-500 nm (relevant to wherein said MMPs are about 50-500nm in size) (description, paragraph 0034). 
Corgie further teaches that the magnetic nanoparticles or aggregates thereof can have a specific surface area of 50 up to 200 m2/g (relevant to wherein the total effective surface area for incorporating the enzymes is about 50 – 200 m2/g) (description, paragraph 0052).
As discussed above, Hu further discloses that the disclosed nanoparticle matrix and structured nanoparticle networks disclosed herein … may be formulated such that the networks and nanoparticle formulations will contain at least about 0.1% of the active compound entrapped or contained within the particles or the particle matrix, although the percentage of the active ingredient(s) may, of course, be varied and may conveniently be between about 0.5% or 2% and up to and including about 70% or 80% or more of the weight or volume of the total nanoparticulate matrix formulation (relevant to wherein said scaffold comprises about 20% to 95% w/w MMP) (description, paragraph 0107). 
As discussed above, Gottschall teaches a solid support material or at least the carrier is a porous material having a pore size of from 10nm to 400nm, or a specific surface area of from 1 m2/g to 1,000 m2/g, or a porosity of from 30% to 80% by volume (description, paragraph 0076). Gottschall teaches that the sorbent can be used for the immobilization of at least one protein or peptide onto the sorbent, which may be a potential advantage in application such as the preparation of filterable reagents or catalysts, the surface-bound culture of cells, in drug delivery devices, or in drug discovery screenings (relevant to scaffold comprises an effective surface area for incorporating bionanocatalysts (BNC) that is about total 1-15 m2/g) (description, paragraph 0375).
Gottschall further teaches that the sorbent according to the invention comprises a solid support material, the surface of which comprises first residues comprising a binuclear heteroaromatic structure comprising besides carbon atoms at least one of the heteroatoms N, O, S, and second residues comprising a mononuclear heteroaromatic structure comprising besides carbon atoms at least one of the heteroatoms N, O, S (description, paragraph 0043). Gottschall teaches that the total density of residues amounts to from 0.1 mol/dm3 to 1.0 mol/dm3, preferably at least about 0.3 mol/dm3 (relevant to scaffold has a bulk density of between about 0.01 and about 10 g/mL) (description, paragraph 0063). Assuming the residues are made of benzopyrrole, which has a molecular mass of 117.15 g/mol, the resulting bulk density would be 11.715 – 117.15 g/dm3, which is 0.0117 – 0.117 g/mL.
As discussed above, Wu teaches that the magnetic carbon-based composite environmental material of the invention has a flexural strength of 12 MPa, a mass magnetic susceptibility of 11.6 x 10-4 m3/kg, and an apparent porosity of 63.9% (relevant to wherein said scaffold has a mass magnetic susceptibility of about 1.0 x 10-3 to about 1 x 10-4 m3/kg) (p.3, 2nd paragraph). 
Each of Patent ‘324 and Corgie et al. teach magnetic macroporous scaffolds comprising a polymer and embedded magnetic particles having pores ranging from at least 1 to 50 µm. The claims of patent ‘324 are fairly broad and generic relative to the instant application, which teaches some specific parameters that are not addressed in the claims of patent ‘324. In view of the scope of overlapping subject matter between patent ‘324 and the instant application, modifications made to the invention of patent ‘324 and the reasons for modifying the scaffold of patent ‘324 as mentioned above to arrive at the claimed invention would have been obvious to one of ordinary skill in the art for similar reasons as the modifications and rationales for doing so relative to Corgie et al. as discussed above in the rejection under 35 U.S.C. 103. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of a continuous magnetic macroporous scaffold comprising PVA polymer as taught by Patent ‘324 with the teachings of MMPs of 50-500nm in size, scaffold pore sizes of 1 to 50µm, and the total effective surface area of 50 to 200 m2/g as taught individually by Corgie into a single embodiment, because it would have amounted to combining known features together in a predictable way to result in a magnetic macroporous polymeric hybrid scaffold. Both Patent ‘324 and Corgie teach magnetic macroporous scaffolds comprising a polymeric component and embedded magnetic particles. One of ordinary skill would reasonably expect that combining these known prior art elements together into a single embodiment would predictably result in a magnetic macroporous polymeric hybrid scaffold having comprising the selected individual elements. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic macroporous polymeric hybrid scaffold taught by Patent ‘324 to comprise a cross-linked water insoluble polymer comprising polyvinyl alcohol and comprising 20% to 80% w/w of magnetic nanoparticles as taught by Hu, because Hu teaches a nanostructured polymeric gel having nanoparticle matrix structures with embedded cross-linked active ingredients. Patent ‘324 and Hu teach polymeric hybrid scaffolds and the use of PVA as a polymer. One of ordinary skill in the art would reasonably expect that cross-linking the desired weight percent of magnetic nanoparticles using the cross-linking techniques of Hu would predictably result in the magnetic macroporous polymeric hybrid scaffold. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic macroporous polymeric hybrid scaffold taught by Patent ‘324 by selecting an effective surface area for incorporating catalysts between 1 and 1000 m2/g and a bulk density of 0.01 to 0.1 g/mL as taught by Gottschall, because Gottschall teaches surface immobilization of catalytic molecules on sorbent structures with a small pore size and 30-80% porosity is beneficial for the preparation of catalysts. One of ordinary skill in the art would reasonably expect that combining the surface area, porosity, and bulk density taught by Gottschall with the scaffold taught by Patent ‘324 would predictably result in a magnetic macroporous polymeric hybrid scaffold suitable for incorporating bionanocatalysts, because these features were known in the art at the time of invention. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic macroporous polymeric hybrid scaffold taught by patent ‘324 to optimize the magnetic susceptibility to 11.6 x 10-4 m3/kg as taught by Wu. Both patent ‘324 and Wu teach magnetic-based composite materials having embedded magnetic components, and teach that these materials could have applications in catalysis. One of ordinary skill in the art would reasonably expect that optimizing the magnetic nanoparticle content would predictably result in the desired mass magnetic susceptibility of 11.6 x 10-4 m3/kg, because this value was known in the art at the time of invention. 
Therefore, the instant claims are obvious over the reference claims in view of Corgie, Hu, Gottschall and Wu. 

Conclusion
	No claims are allowed. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA MISHRA whose telephone number is (571) 272-6464. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on (571) 272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA MISHRA/Examiner, Art Unit 1657                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636